Citation Nr: 1827553	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 20 percent for impairment of the seventh cranial nerve.  


REPRESENTATION

Veteran represented by:	Michael J. Kelly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from August 1991 to August 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts, that granted service connection and a 10 percent rating for impairment of the seventh cranial nerve (seventh cranial nerve damage, residual of a cystectomy), effective January 29, 2010.  

In August 2016, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In November 2016, the Board granted an initial higher rating of at least 20 percent for impairment of the seventh cranial nerve at all times during the pendency of the appeal.  The Board remanded the issue of entitlement to an initial rating higher than 20 percent for impairment of the seventh cranial nerve for further development.  

The Veteran has appealed issues of entitlement to an initial rating higher than 30 percent for an adjustment disorder, with a depressed mood; entitlement to an initial rating higher than 20 percent for temporomandibular joint dysfunction; and entitlement to an initial rating higher than 10 percent for spasmodic torticollis of the neck.  In a September 2017 VA Form 9, the Veteran requested that he be scheduled for a Board videoconference hearing in regard to those issues.  The issues of entitlement to an initial rating higher than 30 percent for an adjustment disorder, with a depressed mood; entitlement to an initial rating higher than 20 percent for temporomandibular joint dysfunction; and entitlement to an initial rating higher than 10 percent for spasmodic torticollis of the neck have not been certified to the Board.  Thus, as those issues will not be addressed in this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in November 2016, partly to schedule the Veteran for a VA neurological examination to determine the severity of his service-connected impairment of the seventh cranial nerve.  The examiner was to identify all adverse seventh cranial nerve pathology found to be present.  

In the November 2016 remand, the Board specifically indicated that when the examiner identified all pathology to be present, the examiner should specifically discuss the Veteran's claims regarding his adverse symptomatology, to include his numbness as well as palsy in the face, one eye being significantly larger than the other eye, a slight face droop, and no feeling outside of his cheek and inside his mouth, etc.  

Pursuant to the November 2016 Board remand, the Veteran was afforded a VA cranial nerves examination in April 2017.  There was a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had been followed by a chiropractor in the past and that he was currently being followed by a private physician and a nurse practitioner for a Trigeminal nerve block.  The Veteran stated that the nerve block did help, but that he did not have any permanent relief.  He indicated that he believed that his right eye was smaller than his left eye.  He also reported that he had right-sided neck pain related to jaw pain, and that the pain.  The Veteran stated that the pain was severe at times and that it often occurred after eating and yawning.  It was noted that the Veteran had continued taking Gabapentin, which he described as helping, but not removing, the pain.  The Veteran also reported that he had pain with chewing.  

The diagnosis was neuropathy of the seventh cranial nerve.  The examiner reported that the Veteran had discomfort noted during the examination and that he had a worsening of symptoms since his last examination.  The examiner also indicated that the Veteran's eyes were symmetrical as noted pursuant to an August 2016 VA eye evaluation.  

An April 2017 VA scars and disfigurement examination report, by the same examiner who conducted the April 2017 VA cranial nerves examination, includes a notation that the Veteran's claims file was reviewed.  The Veteran stated that his right eye was larger than his left eye.  He indicated that he had noted the different size in his eyes over the last several years.  The Veteran reported that he had no eye pain.  It was noted by the examiner that a previous eye evaluation was normal, but after closer observation, the Veteran's right eye appeared larger than his left.  

The examiner reported that the Veteran had disfigurement.  The examiner stated that the Veteran's right eye was larger than his left eye.  The examiner indicated that the Veteran's right eye was 2 cm and that his left eye was 1.5 cm.  It was noted that there was no elevation, depression, or adherence to underlying tissue, or missing of the underlying soft tissue.  The examiner also reported that there was no abnormal pigmentation or texture of the head, face, or neck.  

The diagnosis was scar/disfigurement, with the right eye larger than the left eye.  The examiner indicated that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected impairment of the seventh cranial nerve.  The examiner stated that it would be resorting to mere speculation as to whether the Veteran's right eye, which was larger than his left eye, was the result of his seventh cranial nerve injury to the right side of his face.  The examiner maintained that there was no documentation to support such finding and that the Veteran had a normal eye evaluation in August 2016.  

The examiner indicated that the Veteran's claimed pathology of his right eye being larger than his left eye was not proximately due to or a result of the Veteran's service-connected impairment of the seventh cranial nerve.  The examiner also indicated, however, that it would be resorting to mere speculation as to whether the Veteran's right eye, which was larger than his left eye, was the result of his seventh cranial nerve injury to the right side of his face.  The Board notes that the examiner's opinions appear to be contradictory.  Additionally, the Board notes that the only explanation provided by the examiner was that there was no documentation to support a finding that the Veteran's right eye was larger than his left eye, and that the Veteran had a previous normal examination.  

The Board observes that this case was specifically remanded in November 2016 to address pathology of the Veteran's service-connected impairment of the seventh cranial nerve, to include having one eye being significantly larger than the other eye.  The Veteran has specifically alleged that his right eye is larger than his left eye as a result of his service-connected impairment of the seventh cranial nerve, and an April 2017 VA scars and disfigurement examination report found that the Veteran's right eye was larger than his left eye.  In light of the deficiencies in the opinions provided by the examiner, pursuant to the April 2017 VA cranial nerves examination report and the April 2017 VA scars and disfigurement examination report, the Board finds that those examinations are inadequate, and that a new VA examination should be provided addressing the Veteran's service-connected impairment of the seventh cranial nerve, to include the etiology of the pathology of his right eye being larger than his left eye.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected impairment of the seventh cranial nerve since September 2017.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his service-connected impairment of the seventh cranial nerve.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected impairment of the seventh cranial nerve.  The entire claims file must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's service-connected impairment of the seventh cranial nerve must be reported in detail, to include any pathology regarding his right eye being larger than his left eye.  

For each affected nerve, the examiner must specifically indicate whether the impairment is in the nature of a neuritis, a neuralgia, and/or paralysis.  If paralysis of any nerve is identified, the examiner must indicate whether the paralysis is complete or incomplete and, if it is incomplete, whether the incomplete paralysis is best characterized as mild, moderate, moderately severe, or severe.  

The examiner must also provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed pathology of the Veteran's right eye being larger than his left eye is caused or aggravated by his service-connected impairment of the seventh cranial nerve.  

If aggravation of any diagnosed pathology of the Veteran's right eye being larger than his left eye is found, the examiner must attempt to establish a baseline level of severity of the diagnosed pathology of the right eye being larger than the left eye, prior to aggravation by the service-connected disability.  

4.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

